[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO ENJOIN
This matter comes before the court on plaintiff's motion to enjoin the pro se defendant from filing future special defenses and counterclaims.
The summons is dated July 24, 1997 and was filed with the court on August 6, 1997.
The court has carefully reviewed the file and in chronological order the defendant has filed the following pleadings:
1. Motion for Extension — September 3, 1997
2. Motion for Referral to Fee Dispute Panel — October 31, 1997
    3. Motion for Extension of Time to File Response to Motion for Default for Failure to Plead — December 8, 1997
    4. Objection to Objection to Motion for Extension of Time — December 19, 1997
5. Motion for Extension of Time to Answer Complaint — January 20, 1998
    6. Answer and Two Counterclaims (subdivided into some thirty paragraphs) N.B. All of the special defenses were stricken by the court in response to plaintiff's Motion to Strike. This CT Page 11244 was by agreement.
7. Motion to Amend Pleadings — April 22, 1998
8. Motion for Counsel Fees — April 22, 1998
9. Request to Amend Answer to the Complaint (some thirty paragraphs)
    10. Revised Answer, Special Defenses and Counterclaims (some forty paragraphs) — July 15, 1998
It is this pleading of July 15, 1998 which has given rise to the present motion to enjoin.
The court has not as yet ruled on the plaintiff's motion to strike the special defenses and counterclaim dated July 15, 1998.
It would be premature for this court to enter any order to enjoin when a legal ruling has not been made on the legal sufficiency of the special defenses.
Accordingly, the motion is denied without prejudice.
Mihalakos, J.